J-S61031-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

BUWLUS A. MUHAMMAD,

                            Appellant           No. 599 WDA 2014


                  Appeal from the PCRA Order March 14, 2014
                  in the Court of Common Pleas of Erie County
              Criminal Division at No(s): CP-25-CR-0000232-2007

BEFORE: FORD ELLIOTT, P.J.E., WECHT, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                   FILED OCTOBER 07, 2014

       Buwlus A. Muhammad (Appellant) appeals from March 14, 2014 order

which dismissed his petition filed pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm.

       In August 2007, Appellant was sentenced to an aggregate term of 92

to 184 months of incarceration following convictions for, inter alia,



affirmed by this Court on December 31, 2008, and his petition for allowance

of appeal was denied on September 30, 2009.                Commonwealth v.

Muhammad, 970 A.2d 474 (Pa. Super. 2008) (unpublished memorandum),


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S61031-14


appeal denied, 980 A.2d 606 (Pa. 2009)).            Appellant filed several PCRA

petitions between 2009 and 2012, none of which resulted in relief.

     On December 23, 2013, Appellant filed the PCRA petition that is the

subject of the instant appeal.      Therein he alleged that prison officials

                                                     ews article as corrupt and



On February 7, 2014, the PCRA court filed a Rule 907 notice, expressing its




order of March 14, 2014. Appellant timely filed a notice of appeal.



                                                       to a remand to the PCRA

court for a[n] evidentiary hearing where the PCRA court denied such a

hearing, and whether its findings otherwise were not supported by the



                                  a trial court order granting or denying relief




Commonwealth v. Barndt, 74 A.3d 185, 192 (Pa. Super. 2013) (quoting

Commonwealth v. Garcia, 23 A.3d 1059, 1061 (Pa. Super. 2011)).

     The    timeliness   of   a   post-conviction     petition   is   jurisdictional.

Commonwealth v. Robinson, 12 A.3d 477, 479 (Pa. Super. 2011).


                                     -2-
J-S61031-14


Generally, a petition for relief under the PCRA, including a second or

subsequent petition, must be filed within one year of the date the judgment

of sentence is final unless the petition alleges, and the petitioner proves,

that an exception to the time for filing the petition is met.            42 Pa.C.S.

§ 9545.       A PCRA petition invoking one of these statutory exceptions must



Robinson, 12 A.3d at 480.

        Appellant acknowledges that the instant PCRA petition is facially

untimely. App

facts    to    satisfy   the   timeliness    exception   provided   in   42   Pa.C.S.

§

is predicated were unknown to the petitioner and could not have been




filed his petition within 60 days of being informed about the articles by a

friend of the family in November 2013.            Appellant further asserts that he

could not with the exercise of due diligence have learned of the articles



                                                                sic] or otherwise to

be informed of the occurrence and events as would be published in the Erie




                                            -3-
J-S61031-14


                  Id. at 6.    Therefore, Appellant argues, the PCRA court

should not have dismissed his petition without a hearing.

      We disagree.      Appellant relies on facts that were available to the

general public through articles that were published more than one year

before Appellant filed his petition.   Appellant offers no explanation of the

efforts he took to keep informed of the news, nor why he was unable to

learn of the news until an Erie County Prison inmate was released and told



matter,

notarized 2/20/2014, at 1.       Thus, Appellant failed to allege facts that

warranted a hearing on his petition. See, e.g., Commonwealth v. Fisher,

870 A.2d 864, 871 (Pa. 2005) (holding subsection 9545(b)(1)(ii) exception




petition).

      Because Appellant failed to satisfy a PCRA timeliness exception, the

PCRA cour

and dismissal of the PCRA petition was proper.

      Order affirmed.




                                       -4-
J-S61031-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/7/2014




                          -5-